Mr. Presiding Justice Pleasants delivered the opinion op the Court. Appellees filed the original bill herein to foreclose a chattel mortgage of household furniture executed by Eugene F. Yoorhies and his wife to complainants, to indemnify them as sureties upon a promissory note of the mortgagor which they were compelled to pay. Appellant,'who was a party defendant, filed a cross-bill setting up a prior mortgage upon a part of the same property, which the court below hold void as against them on the ground that the wife of Yoorhies did not join in the execution of it, as required by the statute. The officer who certified to her acknowledgment testified that she did not in fact appear before him or acknowledge the execution of it; and the controlling question in the case is whether he was competent as a witness to impeach his official certificate. We think the rule declared by the authorities generally, as applicable to the situation here, makes him .competent, leaving the question of the weight of his testimony to the judgment of the trier. The certificate is the act of a ministerial officer and not conclusive like a judicial record, and does not estop him as between these parties. The Illinois cases examined are Lowell v. Wren, 80 Ill. 238; McDowell v. Stewart, 63 Id. 538; Sisters of Loretto v. Catholic Bishop, 86 Id. 174; Berdel v. Egan, 125 Id. 302. Numerous cases from other States arecited and quoted from in the brief for appellees. The chancellor held that the library (excepting bibles and school books) was not household furniture, but no cross-error is assigned on that holding, and wre do not consider the question. The decree will be affirmed.